Citation Nr: 1533668	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO. 08-16 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hypertension, to include as due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1980 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Boston, Massachusetts.

Additionally, while a claim for entitlement to service connection for asbestos exposure was certified to the Board, review of the record reveals that the Veteran withdrew this claim during a teleconference with the RO in August 2013 prior to the date of the certification.  As such, the issue is has been withdrawn and is not before the Board at this time.

The issues of entitlement to service connection for sleep apnea, hyperthyroidism, sarcoidosis, posttraumatic stress disorder as well as entitlement to an increased rating for right lower extremity radiculopathy and entitlement to a total disability rating based upon individual unemployability have been raised by the record in an August 2014 and December 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that additional development is required prior to adjudication of the Veteran's claim.

In the Veteran's Notice of Disagreement, he asserted that his hypertension is caused by the medication prescribed for his service-connected disabilities.  Subsequently, the Veteran was provided an examination in December 2013.  While the examiner opined that the Veteran's hypertension was not caused by his service-connected disabilities, he did not address whether or not it was aggravated by those disabilities.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  As such, the examination is inadequate for VA purposes and remand is required.

Accordingly, the case is REMANDED for the following action:

1. Request and obtain all VA treatment records for the Veteran dated from December 2013 to the present.  All attempts to locate these records should be documented.

2. Thereafter, schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of his hypertension.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted.  The examiner should review all of the evidence of record, including the Veteran's statements concerning the onset of symptoms during service.  Afterwards, the examiner is asked to opine as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension began in service, was caused by service, or is otherwise related to service.

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused or aggravated by any of his service-connected disabilities.
Aggravation is defined as permanent worsening beyond the natural progression of the condition.

A complete rationale must be provided for any opinion offered

3. The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655(a) (2014).
 
4. After completing the above and conducting any other development that may be indicated, the RO should re-adjudicate the Veteran's claim.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







